 In the Matter of BAUER-SCHWEITZERHop & MALT Co., CII As.BACHCo.,RAINIER BREWINGCO.,PACIFIC BREWING & MALTINGCo.,GRACEBROS. BREWING CO., MILLER MALTING CO. AND JOSEPH T. GRACEFARMs, INC., EMPLOYERSandINTERNATIONAL UNION OF UNITEDBREWERY, FLOUR, CEREAL AND SOFT DRINK WORKERS OF AMERICA,CIO,PETITIONERCase No. 20-R-1909SUPPLEMENTAL DECISIONANDDIRECTIONJnly 15,19.48Pursuant to a Decision and Direction of Elections,' elections bysecret ballot were conducted on April 8, 1947, under the direction andsupervision of the Regional Director for the Twentieth Region, amongthe employees of the Employers in the units found to be appropriate.At the close of 'the elections, the parties were furnished Tallies of Bal-lots.The Petitioner was selected by a majority of the employees inUnit No. 2, and was accordingly certified by the Board on May 8, 1947.In Unit No. 1, the Tally of Bal lots shows that there were approximately82 eligible voters and that 76 ballots were cast, of which 35 were for thePetitioner, 37 were for the Intervenor, and 4 were challenged.On April 11, 1947, the Petitioner filed objections to the conduct ofthe election in Unit No. 1, on the grounds that (1) prior to the election,the brewmaster at Pacific advised the employees that if they voted forthe Petitioner, the malt house would be shut down; (2) on March 21,1947, "management representatives" refused to permit representativesof the Petitioner on the premises, although representatives of the In-tervenor were at all times permitted free access to the premises; (3) atBauer-Schweitzer, a management representative stated, in the presenceof employees eligible to vote in the election, that Bauer-Schweitzer hadn contract with the Intervenor; (4) all the'Employers generally pre-vented authorized representatives of the Petitioner from coming ontheir premises during the preelection period, although representatives172N L R.B 122.178N L.R. B, No 42i327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Intervenor were given free access to the premises; and (5) theBoard's agent refused two employees the right to vote.Thereafter, onNovember 26, 1947, the Regional Director issued his Consolidated Re-port on Challenged Ballots and Objections, finding that the objectionsdid not raise substantial and material issues with respect to the election,and recommending that the challenges to the ballots of Leland L. Salo-mon and E. Garcia be overruled and that the challenges to the ballotsof Robert A. Peterson and Charles Suske be sustained.On December 4, 1947, the Petitioner filed exceptions to the Con-solidated Report on Challenged Ballots and Objections, and on De-cember 10, 1947, the Intervenor filed a reply to the exceptions. On Feb-ruary 10, 1948, the Board ordered a hearing for the sole purpose ofdetermining whether or not any of the Employers, prior to the holdingof the election, permitted representatives of the Intervenor accessto their premises for campaigning purposes, while denying similarprivileges to representatives of the Petitioner and, if so, whether suchconduct was justified under the terms of the collective bargainingcontract then in effect between the Employers and the Intervenor.Pursuant to notice, a hearing was held on April 7, 1948, at San Fran-cisco,California, beforeWallace E. Royster, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the record previously made, the Petitioner's objections to theconduct of the election in Unit No. 1, the Regional Director's Consol-idated Report on Challenged Ballots and Objections, the Petitioner'sexceptions, the Intervenor's reply, and the entire record in the case,the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTA. The objections to the election1.The Petitioner's first objection was based on statements allegedto have been made by the brewmaster of Pacific. According to theRegional Director's Report, the only evidence in support of this allega-tion was a statement by a Pacific employee that he had heard "fromone of the fellows" that Brewmaster Baumgartner had stated that theplant would close down if the Petitioner won the election. Such in-definite hearsay testimony falls far short of proving the alleged state-ment.We agree with the Regional Director that this objection ofthe Petitioner is without merit, and it is hereby overruled.2.The second and fourth objections allege that the Employers per-mitted representatives of the Intervenor access to their premises for BAUER-SCHWEITZER HOP & MALT CO.329the purpose of campaigning during the preelection period, while de-nying similar privileges to representatives of the Petitioner.On August 1, 1946, the Employers 2 and the Intervenor signed a1-year collective bargaining agreement covering the employees in-volved herein.3 It provided,inter alia,for a closed shop, and containedno specific mention of the right of the Intervenor's representatives toenter the Employers' premises for the purpose of policing the contract.At the second hearing, Delwin C. Moorehead, a representative ofthe Petitioner,4 testified that on March 21, 1947, during working hours,he visited the malt house of Bauer-Schweitzer, accompanied by PaulGuenter,' for the purpose of campaigning for the Petitioner.PeterFugina, Bauer-Schweitzer's plant superintendent, askedMoorehead what he was doing in the plant.Moorehead replied thathe wanted to talk to the men. Fugina then asked Moorehead andGuenter to leave, saying that Bauer-Schweitzer had a contract withthe Intervenor and did not want representatives of the Petitioner inthe plant.Moorehead pointed out that the Board had ordered anelection, and that he felt he was entitled to discuss the coming elec-tion with Petitioner's members in the plant.Moorehead asked Fuginawhether or not representatives of the Intervenor had access to theplant.Fugina replied that they did, because the Intervenor had acontract with Bauer-Schweitzer.Moorehead and Guenter then leftthe plant.Guenter substantially corroborated Moorehead's testimonyin this respect.He testified that Moorehead told Fugina that hethought he had just as much right to come into the plant as FrankMeyer, a representative of the Intervenor, "who has been permittedto come in here continuously and speak to the boys."Fugina testi-fied that when Moorehead referred to Meyer's presence in the plant,Fugina replied that Meyer was only coming into the plant "for busi-ness reasons, to my knowledge."Fugina further testified that Moore-head accused him of trying to keep Moorehead out while permittingrepresentatives of the Intervenor to enter, which Fugina denied, point-ing out that if Moorehead wanted to see the men he could see themafter working hours.A short while later, a conference was held in the Board's officesto discuss details of the coming election.Present were Kevin, repre-senting the Board; Moorehead, Attorney Leonard, and Harold H.Bondy, representing the Petitioner ; Attorney McCarthy, representing2Miller did not enter into this contract.However,Miller's employees were not includedin unit No 1, and consequently are not involved herein3We held this contract did not constitute a bar to the elections. 72 N. L. It. B. 1223°Moorehead was not an employee of Bauer-Schweitzer2Guenter was a member of the Petitioner,and was unemployed at the time 330DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Intervenor ; and James G. Hamilton, representing the Employers."Either Moorehead or Bondy asked Hamilton if the Petitioner's rep-resentatives would be permitted in the malt houses during the pre-election period.Hamilton answered in the negative.Mooreheadtestified that Hamilton was then asked if the Intervenor's representa-tives would be permitted within the plant, to which Hamilton repliedthat they would, "under the terms of the contract," because he "hadfaith" in the Intervenor.Bondy substantiated Moorehead's testi-mony, testifying that Hamilton had stated that the Employers hadbeen friendly for years with the Intervenor and intended to allowonly the Intervenor's representatives on the premises.Bondy furthertestified that Kovin then said that, if one union was allowed on thepremises, the 'other should be given similar privileges.Bondy alsotestified that the Petitioner's representatives asked the privilege ofgoing on the premises during the noon hour, rather than on companytime, and that Hamilton denied this request.Hamilton gave a somewhat different version of the conversation.He admitted that he had refused to, permit the Petitioner's representa-tives to enter the premises for the purposes of campaigning, but main-tained that he stated that he would permit representatives of the.Intervenor access to the premises "only for the purposes of adminis-tering the contract" and that neither side would be permitted toelectioneer on the premises.He denied stating that he had no confi-dence in the Petitioner and would refuse access to its representativesbecause they were strangers to him.He admitted that Kovin hadsaid that, if representatives of one union were permitted to electioneer,representatives of the other union should be given similar privileges,but maintained that he replied that neither union would be permittedto campaign on the premises.Moorehead testified that, because he was denied access to the Bauer-Schweitzer plant and because of Hamilton's attitude, he made no fur-ther attempts to visit any of the plants of the Employers.The Board has vacated elections where the employer has permittedrepresentatives of one union to campaign on the employer's propertyduring the preelection period while denying the same privilege to rep-resentatives of the rival union.'The record in the instant case re-veals that representatives of the Petitioner were not permitted access6Hamilton was secretary and administrator of the California State Biewers Institute,ofwhich some of the Employeis weie members.He testified that as secretary of theInstitute he represented Rainier, Pacific and Grace Bios.,and that as an individual herepresented Bauer-Schweitzer and BachHe also testified that neither he nor anyone elsepresent represented Grace Farms or MillerTMatter of The Crosley Corporation,60 N. L R.B. 623, andMatter of Joshua HendyIron Works,Division Crocker-Wheeler Electrical Manufacturing Company,53 N. L. R. B.1411.CompareMatter of American-West African Lines, Inc.,21 N. L. R. B. 691. BAUER-SCHWEITZER HOP & MALT CO.331to the premises of the Employers for the purpose of campaigning.There is no evidence, however, that representatives of the Intervenor,which was administering an existing contract and might reasonablyhave required access to the premises for this purpose, were actuallypermitted to campaign on the premises of any of the Employers. Itappears that Moorehead told Fugina that he had as much right tocome into the plant as Meyer, who had "continuously" spoken to theemployees.Fugina's answer was that, so far as he knew, Meyer onlyentered the plant for "business reasons."No testimony was adducedthat Meyer or any other representative of the Intervenor had, in fact,indulged in any campaigning on the premises. In this posture of thecase, we are constrained to hold that the Petitioner has not sustainedthe burden of proving any irregularities sufficient to set the electionaside.We therefore overrule these objections.3.The third objection was based on the alleged statement of a rep-resentative of Bauer-Schweitzer, in the presence of employees eligibleto vote in the election, that Bauer-Schweitzer had a contract with theIntervenor.The Regional Director did not discuss this objection in hisReport.Inasmuch as a contract did exist, at the time, between theIntervenor and the Employers, we are unable to perceive'any meritin this objection.'Accordingly, it is overruled.4.The fifth objection is based on the alleged action of the Board'sagent in refusing to allow two employees to vote in the election.TheRegional Director found that the only person appearing at the pollswhose right to vote was questioned was E. Garcia.As will appearbelow, he was permitted to vote under challenge.We concur in theRegional Director's overruling of this objection.We find that the Petitioner's objections to the conduct of the elec-tion in Unit No. 1 do not raise substantial and material issues withrespect to the election.They are therefore overruled.B. The challenged ballotsThe ballots ofLeland L. Salomonand E.Garciawere challenged bythe Board's agents because their names did not appear on the approvedlist of eligible voters.The Regional Director recommended that thechallenges to these two ballots be overruled.None of the parties hasexcepted.In view of the absence of exceptions, we shall adopt theRegional Director's recommendations and shall overrule the challengesto these two ballots, and direct that the ballots be opened and counted.The ballots ofRobert A. PetersonandCharles Suskewere likewisechallenged by the Board's agents for similar reasons.The RegionalI In view of the fact that the contract contained aclosed-shop provision, it is reasonableto assume that the employees were aware of its existence. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector recommended that the challenges to these two ballots be sus-tained, and the Petitioner has excepted.Peterson and Suske wereemployed at Rainier as maltsters, and were laid off on January 31,1947.Unfair labor practice charges were thereafter filed againstRainier alleging that they had been discriminatorily discharged.9 TheRegional Director, however, refused to issue a complaint based uponthese charges, and, on June 4, 1948, the General Counsel of the Boarddismissed an appeal from the Regional Director's ruling. In view ofthe action of the General Counsel, we hereby sustain the challenges tothe ballots of Peterson and Suske.DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Bauer-Schweitzer Hop & MaltCo., San Francisco, California, Chas. Bach Co., San Francisco, Cali-fornia, Rainier Brewing Co., San Francisco, California, Pacific Brew-ing & Malting Co., San Jose, California, Grace Bros. Brewing Co.,Santa Rosa, California, and Joseph T. Grace Farms, Inc., Sacramento,California, the Regional Director for the Twentieth Region shall, pur-suant to the Rules and Regulations of the Board, within ten (10) daysfrom the date of this Direction, open and count the ballots of LelandL. Salomon and E. Garcia, and thereafter prepare and cause to beserved upon the parties a Supplemental Tally of Ballots, includingtherein the count of said challenged ballots.MEMBER GRAY took no part in the consideration of the above Sup-plemental Decision and Direction.9Matter of Rainier Brewing Company,Cases Nos. 20-C-1675 and 20-C-1679.